Citation Nr: 0002145	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  93-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 30 percent, prior to February 
25, 1998.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1994, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, for 
additional development.  The Board found that the veteran's 
claim for an increased evaluation for PTSD was inextricably 
intertwined with a claim for service connection for substance 
abuse, secondary to PTSD.  Thereafter, an October 1995 rating 
decision denied service connection for substance abuse, 
secondary to PTSD.  The veteran did not appeal this 
determination, and it is not before the Board.  A July 1998 
rating decision increased the PTSD evaluation to 50 percent, 
effective February 1998.  The case is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to February 25, 1998, the veteran's PTSD resulted 
in some nightmares and intrusive thoughts, productive of no 
more than definite social and industrial impairment with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  The veteran's PTSD currently results in some nightmares, 
flashbacks, intrusive thoughts and anger, productive of no 
more than considerable social and industrial impairment 
without deficiencies due to suicidal ideation, obsessional 
rituals, illogical or obscure speech, impaired impulse 
control or inability to establish and maintain effective 
relationships.  

4.  The veteran's service-connected PTSD has not been shown 
to preclude substantially gainful employment consistent with 
the veteran's education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD, prior to February 25, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).

2.  From February 25, 1998, the schedular criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, 
Diagnostic Code 9411; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411.

3.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the evaluations assigned for 
his PTSD do not adequately reflect the severity of that 
disability before or after February 1998.  He contends that 
his PTSD has and continues to result in poor sleep, 
estrangement from others and poor concentration.  In 
addition, he asserts that his PTSD precludes employment.  
Therefore, a favorable determination has been requested.

I.  Factual Background.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Historically, the veteran was granted service connection for 
PTSD, in remission, by a May 1988 rating decision.  The 
assigned evaluation was noncompensable, effective October 
1987.  A March 14, 1991, Board decision increased the 
veteran's PTSD evaluation to 10 percent.  A May 1991 rating 
decision effectuated the Board's decision by assigning a 10 
percent evaluation, effective October 1987.

In correspondence received by the RO on March 26, 1991, the 
veteran provided that he wanted "to reopen a claim for 
increased compensation" of his service-connected PTSD, 
noting that it was more severe than the 10 percent assigned 
by the Board.  The October 1991 rating decision on appeal 
denied an increased evaluation.  During the pendency of the 
appeal, an August 1992 rating decision granted the veteran an 
evaluation of 30 percent, effective the date or receipt of 
his claim in March 1991.  

The Board notes that VA outpatient and hospital records have 
been obtained.  VA outpatient treatment reports show that the 
veteran underwent individual therapy in 1990 and 1991 for a 
variety of psychiatric complaints, including PTSD.  He 
variously noted that he had nightmares of Vietnam with an 
inability to sleep well, helped with medication; distressing 
memories of events in Vietnam; and feelings about Vietnam and 
being a Vietnam veteran.  

The veteran was hospitalized in June and July 1991 for 
treatment of drug dependency.  During this time, he was 
evaluated for possible PTSD.  He described nightmares, sudden 
feelings, sudden actions and intrusive memories of combat; 
avoidance of feelings about combat or activities resembling 
combat; loss of interest in normal activities; detachment or 
estrangement from others; mildly restricted affect; sleep 
disturbances; irritability or outbursts of anger; problems 
with concentration; and mildly exaggerated startle response.  
The examiner concluded that a diagnosis of PTSD was 
supportable.  Inpatient treatment was recommended.  The final 
Axis I diagnosis was drug dependence, continuous (X); 
observation for drug withdrawal symptoms; and the final Axis 
III diagnosis was PTSD.  He was approved for entry in a VA 
PTSD program, and was to be notified when a bed was 
available.  

In December 1991, the veteran was hospitalized for treatment 
of drug dependency.  The Axis I diagnosis was drug withdrawal 
symptoms (X); and drug dependence, heroin, cocaine, 
methadone, continuous.  The relevant Axis III diagnosis was 
PTSD, chronic.  In January 1992, the veteran was hospitalized 
for detoxification.  The final diagnosis was opiate 
dependence/detoxification/rehabilitation (X); cocaine 
dependence/detoxification/rehabilitation; history of PTSD; 
and tuberculosis.  

A July 8, 1992 psychology note reflected the veteran's case 
was closed to a PTSD program until his drug counselor felt he 
was ready for PTSD treatment.

The veteran testified before a RO hearing officer during a 
July 1992 personal hearing that his PTSD had increased in 
severity.  He said that he thought about Vietnam every day.  
He had not received private treatment for PTSD.  His last VA 
appointment was in January or February, and he was currently 
waiting for another appointment.  

He said that he was on VA-prescribed medication to help him 
sleep.  He noted that the required dosage had been increased.  
He never slept a full night and had nightmares that caused 
him to wake up several times a night.  On average, he had 
about three to four hours of sleep a night.  

The veteran testified that he was separated from his wife and 
their two children, whom he saw from time to time but not 
regularly.  The veteran explained that the separation was 
caused by his PTSD behavior while he sleeping.  He currently 
saw his daughter more than his son.  When he had lived with 
them, they had avoided him and were wary of him.  He reported 
having no close friends and said that he felt isolated and 
out of touch with the friends he had.  He did not go to 
church and belonged to no organizations other than the DAV.  
He lived with his father, and said that the situation worked 
only because his father was senile and unaware of his 
presence.  The veteran was the only family member with the 
time to care for the father.  Prior to the father's senility, 
the veteran was not welcome there because in the past he had 
broken things and gone on rampages.  

The veteran said that he had not worked since 1986, at which 
point he had resigned from the post office when charged with 
possession of stolen checks.  He had an eleventh grade 
education and a GED.  Specific skill training included 
machine apprenticeships, and he had completed carpentry and 
plumbing schools.  He said that he was not looking for a new 
job because his PTSD prevented him from concentrating.  

The report of a July 1992 VA examination provides that the 
veteran's claims file was not available.  The report notes 
that the veteran had last worked in June 1991, after being a 
maintenance mechanic for one year.  The veteran reported that 
even with medication he had nightmares about Vietnam nearly 
every night, that he could not concentrate and always thought 
about the past, and that he could not cope with stress.  He 
stated that he had a bad temper, was estranged from people, 
felt guilty, did not have much hope for the future, at times 
thought of suicide, and was depressed often.  On examination, 
the veteran was moderately tense and his emotional 
presentation was constricted.  The diagnosis was PTSD, 
chronic, moderate.  

In November 1994, the veteran was hospitalized for 
detoxification.  The final diagnosis was opiate dependency; 
cocaine dependency, detoxification and rehabilitation; and 
PTSD (sic).  In January and February 1995, the veteran was 
hospitalized at a VA medical center (VAMC) for treatment of 
heroin and cocaine dependency.  The veteran's Axis I 
diagnosis was drug dependence, heroin and cocaine, continuous 
(X); heroine and cocaine withdrawal; and PTSD.  The veteran's 
Axis V Global Assessment of Functioning (GAF) score was 50 
for the past twelve months, and 55 at time of admission.  

According to the report of a July 1995 VA examination, the 
veteran's claims file was reviewed.  It was noted that the 
veteran was separated, and that he had last worked in June 
1994 after four months with the Department of the Interior.  
He said that he stopped working at that time because of an 
accident on the job requiring hospitalization, and that he 
currently volunteered at the VAMC.  Prior to working for the 
Department of the Interior, he had worked as a post office 
clerk until being imprisoned for check fraud, and then as a 
GSA maintenance machinist from 1990 to 1992.  

The veteran complained of difficulty sleeping with waking up 
after two or three hours, poor concentration, difficulty 
relating to people, depression when thinking of the people 
killed in Vietnam, nightmares once or twice a week, and 
thoughts about Vietnam.  

On objective examination, the veteran's affect was 
constricted with fair insight and judgment.  He was suitably 
dressed.  The relevant diagnosis was PTSD, delayed.  The 
assigned GAF score was 60, and was noted to represent the 
impairment of function due to PTSD symptoms.  

Evidence in the claims file indicates that the veteran failed 
to report for scheduled VA examinations in January 1997 and 
in October 1997.  He was provided another VA examination in 
February 1998, the report of which provides that he was 
divorced.  The veteran reported that he was unemployed for 
three years, after having been a tour guide with the park 
service for a number of years.  The veteran also reported GSA 
employment for a depot in New Jersey until it was closed.  He 
said that he was thinking about working for the Park Service 
again and noted that they had cut back on personnel for a 
time.  He said that he had been a machinist until the 1980's 
at which time he was unable to continue due to poor 
concentration and flashbacks, as well as fears of injury.  He 
currently did some home remodeling and income tax returns on 
the short form.  He said that he stayed as busy as a non-
service-connected back injury and pain permitted.  The 
veteran said that he was married from "1986 to 1985" (sic), 
and remained in contact with his two children from this 
marriage.  He explained that the marriage ended because he 
would wake up screaming and might strike his wife.  She was 
afraid he would become violent and noted that at times he 
talked to himself.  Currently, the veteran was in a common-
law relationship of about three years' duration with no 
children.  The veteran said that he spent his spare time at 
home doing odd jobs, crossword puzzles or watching at nature 
programs.  

The veteran reported that his nightmares had worsened.  They 
were related to stressors in Vietnam, and included screaming, 
yelling, gunfire and odors.  He complained of flashbacks 
involving gun fire, helicopters, screaming people and injured 
people.  He said that he thought about Vietnam every day.  He 
said that he was bothered by Asians and was angry at them, 
including non-Vietnamese.  He reported that he once nearly 
struck an Asian woman in a store he thought was talking to 
him.  He said that sometimes he and his brother talked and 
cried about Vietnam, that he did not socialize with anyone, 
that he disliked crowds, and that he disliked and reacted to 
noise.  

On examination, the veteran was asked how his current 
symptoms interfered with his life.  He responded that he had 
to give up machinist work in the 1980's because of poor 
concentration, and the examiner noted that this response did 
not fully answer the question.  He reported that he was 
intermittently depressed and had considered suicide several 
times in the past, while using a substance.  The examiner 
noted that the veteran was employable either as self-employed 
or as in some other fashion, as he had shown in the past.  
However, there were some interferences from his symptoms.  
The examiner provided the impression that the veteran 
continued to have PTSD symptoms.  He was able to work as 
well.  The diagnosis was PTSD, moderate; heroine dependence, 
in one year remission; with a GAF score of 45.  

II.  Legal Analysis.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA treatment records have been obtained and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes. Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



A.  PTSD claims.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation for PTSD in excess of 30 percent, prior to 
February 25, 1998.  In so finding, the Board recognizes the 
veteran's complaints at that time of estrangement from other 
people, loss of interest in normal activities, a restricted 
affect, irritability and outbursts of anger, exaggerated 
startle response, poor concentration, poor sleep with 
nightmares, and daily thoughts about Vietnam, including 
intrusive memories of combat.  

However, objective medical descriptions of the severity of 
the veteran's PTSD do not support a 50 percent evaluation 
under either the old or the new rating criteria.  A July 1992 
VA examination report described the veteran's PTSD as 
moderate.  The veteran's GAF scores of 50 and 55 were 
provided in connection with in-patient treatment for drug 
use, not PTSD.  By contrast, the veteran's GAF score of 60 on 
VA examination in July 1995 was noted to apply to the 
impairment of function due solely to his PTSD.  

According to the GAF Scale, scores of 55 and 60 represent 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers) (emphasis in 
original).  DSM-IV;  38 C.F.R. § 4.125 (1999).  A score of 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original).  DSM-IV;  38 C.F.R. § 4.125 (1999).  Thus, the 
objective medical evidence indicates that prior to February 
25, 1998, the veteran's PTSD primarily resulted in only 
moderate symptoms.  

In addition, during the relevant time period, the veteran was 
able to perform the duties of a full-time care-giver for his 
ailing father and keep in contact with his two children.  
Moreover, it appears from the veteran's own testimony that 
his employment with the Department of the Interior, GSA, and 
the post office ended due to factors other than his PTSD 
symptoms.  The veteran has provided no employment records 
indicating that he has ever lost employment, or been turned 
down for employment, due to lack of concentration or other 
symptoms of PTSD.  

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation for PTSD in excess 
of 30 percent, prior to February 25, 1998.  

The Board also finds that, based on a thorough review of the 
record, the preponderance of the evidence is against 
entitlement to a current evaluation for PTSD in excess of 50 
percent under either the old or the new criteria.  In so 
finding, the Board recognizes the veteran's complaints that 
his PTSD had increased in severity and resulted in an 
inability to work due to poor concentration, anger at Asians, 
continued estrangement from other people, and continued poor 
sleep, etc.  

However, objective medical descriptions of the current 
severity of the veteran's PTSD do not warrant a 70 percent 
evaluation.  As noted above, a GAF score of 45, which the 
veteran received during a February 1998 VA examination, 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original).  DSM-IV;  38 C.F.R. § 4.125 (1999).  Yet in the 
report of the same VA examination, the VA examiner concluded 
that while the veteran did have PTSD symptoms he was still 
able to work either as self-employed or in some other 
fashion. 

The veteran's own statements during his February 1998 VA 
examination further indicate that his PTSD does not currently 
warrant a 70 percent evaluation.  The veteran stated that he 
performed odd jobs around his own house, did home remodeling, 
and prepared income tax returns, without reference to 
occupational deficiency due to symptoms outlined in the 
applicable rating criteria.  In addition, the fact that the 
veteran was in a three-year relationship with a woman, 
remained in contact with his children, and kept in contact 
with his brother shows that his social impairment is not 
significantly deficient.  Finally, there remains an absence 
of employment records demonstrating that a lack of 
concentration or other symptoms of PTSD currently prevent the 
veteran from securing or maintaining employment. 

In light of the above, the Board finds that the preponderance 
of the evidence is against a current evaluation for PTSD in 
excess of 50 percent.


B.  Total rating based on individual unemployability, 
due to service-connected disability.

The veteran currently has service-connection established for 
PTSD, evaluated as 50 percent.  This is the veteran's sole 
service-connected disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(b).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disability.  First, the schedular 
evaluation of 50 percent for the veteran's PTSD, his sole 
service-connected disability, does not warrant a finding of 
total disability under the provisions of 38 C.F.R. §§ 3.340, 
3.341, or 4.16(a).  

Moreover, the record does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability, consistent 
with his past work experience or his education.  The February 
1998 VA examination report reflects that the veteran is 
currently employable, either as self-employed or in some 
other fashion.  The veteran has submitted no evidence of an 
inability to work, due to his service-connected disability, 
in his previous occupations as carpenter, postal worker, or 
maintenance worker, and given that his education includes a 
GED, machine apprenticeships, and carpentry and plumbing 
schools.  Accordingly, the veteran does not warrant the 
benefits sought under the provisions of 38 C.F.R. § 4.16(b).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disability.  



ORDER

An evaluation in excess of 30 percent for PTSD, prior to 
February 28, 1998, is denied. 

An evaluation in excess of 50 percent for PTSD is denied.

A total rating based on individual unemployability, due to 
service-connected disability, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

